EXHIBIT J
                                                 Apple Infringement Chart

                         Infringement of Claim 1 of U.S. Patent No. 10,506,325 by Apple PowerBeatsPro
Headphones comprising:               Apple PowerBeatsPro are headphones.




                                     https://www.beatsbydre.com/earphones/powerbeats-pro




                                                             -1-
                           Infringement of Claim 1 of U.S. Patent No. 10,506,325 by Apple PowerBeatsPro
a pair of first and second wireless    Apple PowerBeatsPro include a pair of first and second wireless earphones to be worn
earphones to be worn                   simultaneously by a user, wherein the first and second earphones are separate such that when
simultaneously by a user, wherein      the headphones are worn by the user, the first and second earphones are not physically
the first and second earphones are     connected.
separate such that when the
headphones are worn by the user,
the first and second earphones are
not physically connected,




                                      https://www.beatsbydre.com/earphones/powerbeats-pro




                                                               -2-
                           Infringement of Claim 1 of U.S. Patent No. 10,506,325 by Apple PowerBeatsPro
wherein each of the first and second Apple PowerBeatsPro comprise a body portion.
earphones comprises:
a body portion;




                                     https://www.beatsbydre.com/earphones/powerbeats-pro




                                                             -3-
                            Infringement of Claim 1 of U.S. Patent No. 10,506,325 by Apple PowerBeatsPro
an earbud extending from the body Apple PowerBeatsPro includes an earbud extending from the body portion that is inserted into
portion that is inserted into an ear of an ear of the user when worn by the user.
the user when worn by the user;




                                    https://www.beatsbydre.com/earphones/powerbeats-pro




                                                             -4-
                            Infringement of Claim 1 of U.S. Patent No. 10,506,325 by Apple PowerBeatsPro
a curved hanger bar connected to        Apple PowerBeatsPro includes a curved hanger bar connected to the body portion, wherein the
the body portion, wherein the           curved hanger bar comprises a portion that rests upon an upper external curvature of an ear of
curved hanger bar comprises a           the user behind an upper portion of an auricula of the ear of the user.
portion that rests upon an upper
external curvature of an ear of the
user behind an upper portion of an
auricula of the ear of the user;




                                       https://www.beatsbydre.com/earphones/powerbeats-pro




                                       https://www.beatsbydre.com/earphones/powerbeats-pro




                                                                -5-
                          Infringement of Claim 1 of U.S. Patent No. 10,506,325 by Apple PowerBeatsPro
a wireless communication circuit      Apple PowerBeatsPro include a wireless communication circuit for receiving and transmitting
for receiving and transmitting        wireless signals.
wireless signals;




                                     https://www.beatsbydre.com/earphones/powerbeats-pro




                                     https://www.beatsbydre.com/earphones/powerbeats-pro




                                                              -6-
                          Infringement of Claim 1 of U.S. Patent No. 10,506,325 by Apple PowerBeatsPro
a processor circuit connected to the Apple PowerBeatsPro include a processor circuit connected to the wireless communication
wireless communication circuit;       circuit.




                                    https://www.beatsbydre.com/earphones/powerbeats-pro




                                    https://www.beatsbydre.com/earphones/powerbeats-pro




                                                            -7-
                           Infringement of Claim 1 of U.S. Patent No. 10,506,325 by Apple PowerBeatsPro
at least one acoustic transducer for   Apple PowerBeatsPro include at least one acoustic transducer for producing audible sound
producing audible sound from the       from the earbud.
earbud;




                                     https://www.beatsbydre.com/earphones/powerbeats-pro



                                                             -8-
                            Infringement of Claim 1 of U.S. Patent No. 10,506,325 by Apple PowerBeatsPro
a microphone for picking up             Apple PowerBeatsPro include a microphone for picking up utterances of a user of the
utterances of a user of the             headphones.
headphones;




                                   https://www.beatsbydre.com/earphones/powerbeats-pro




                                   https://www.beatsbydre.com/earphones/powerbeats-pro




                                                           -9-
                         Infringement of Claim 1 of U.S. Patent No. 10,506,325 by Apple PowerBeatsPro
an antenna connected to the          Apple PowerBeatsPro include an antenna connected to the wireless communication circuit.
wireless communication circuit; and




                                    https://www.beatsbydre.com/earphones/powerbeats-pro




                                    https://www.beatsbydre.com/earphones/powerbeats-pro




                                                            - 10 -
                        Infringement of Claim 1 of U.S. Patent No. 10,506,325 by Apple PowerBeatsPro
a rechargeable power source; and    Apple PowerBeatsPro include a rechargeable power source.




                                    https://www.beatsbydre.com/earphones/powerbeats-pro




                                                           - 11 -
                          Infringement of Claim 1 of U.S. Patent No. 10,506,325 by Apple PowerBeatsPro
a docking station for holding at least Apple PowerBeatsPro are configured to be used with a docking station for holding at least the
the first wireless earphone, wherein first wireless earphone, wherein the docking station comprises a power cable for connecting to
the docking station comprises a an external device to power the docking station, and wherein the docking station is for charging
power cable for connecting to an at least the first wireless earphone when the first wireless earphone is placed in the docking
external device to power the docking station.
station, and wherein the docking
station is for charging at least the
first wireless earphone when the first
wireless earphone is placed in the
docking station.




                                      https://www.beatsbydre.com/earphones/powerbeats-pro




                                      https://www.beatsbydre.com/earphones/powerbeats-pro




                                                               - 12 -
